DETAILED ACTION
This Office Action details reasons for allowance. Claim(s) 3 and 8 have been canceled. Claim(s) 1, 10 and 14 have been amended. Claim 15 has been newly added. Claim(s) 1, 2, 4-7 and 9-15 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,857,166 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 07 February 2022, with respect to the rejection of claims 1-14 under 35 U.S.C. § 112(b), second paragraph, has been fully considered and is persuasive.
Claim 1 has been amended to incorporate the limitations of previously presented claim 3. Thus claim 11 has antecedent basis from claim 1. Claim 1 also more clearly specifies the first composition comprises two or more flavonoids. Thus it is clear they are present in the final formulation. Claim 10 has been amended to delete the recitation “the”. 
The claims as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejections are hereby withdrawn.

withdrawn.

Conclusion
Accordingly, claims 1, 2, 4-7 and 9-15 (renumbered 1-13) currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623